Case 1:19-cv-02430-KMT Document 24 Filed 11/12/19 USDC Colorado Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                             Magistrate Judge Kathleen M. Tafoya

Civil Action No. 19–cv–02430–KMT


COURTNEY LEE, on behalf of herself and all others similarly situated,

       Plaintiff,

v.


BEST BUDZ LLC, a Colorado limited liability company, and
TYSON RINGSTROM, an individual,

       Defendants.


                                             ORDER



       This matter is before the court on the parties’ “Joint Motion to Approve Settlement

Agreement and Dismiss Action with Prejudice.” ([“Motion”], Doc. No. 17.)

       Generally, in an FLSA action, if settlement approval is required, the court must “review

the proposed settlement to ensure (1) the litigation involves a bona fide dispute, (2) the proposed

settlement is fair and equitable to all parties concerned, and (3) the proposed settlement contains

a reasonable award of attorneys’ fees.” Davis v. Crilly, 292 F. Supp. 3d 1167, 1170 (D. Colo.

2018) (citing Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1354 (11th Cir. 1982)).

       In this District, however, the law with respect to requiring court approval of FLSA

actions is somewhat in flux. Indeed, as the parties correctly observe, several recent opinions

have held that, absent special circumstances, FLSA settlements do not require court approval.
Case 1:19-cv-02430-KMT Document 24 Filed 11/12/19 USDC Colorado Page 2 of 7




See, e.g., Fails v. Pathway Leasing LLC, No. 18-cv-00308, 2018 WL 6046428, at *4 (D. Colo.

Nov. 19, 2018); Ruiz v. Act Fast Delivery of Colo., Inc., No. 14-cv-00870-MSK-NYW, ECF No.

132 (D. Colo. Jan. 9, 2017)). In Ruiz, Chief Judge Krieger, reasoning that “nothing in the text of

the FLSA expressly requires court review and approval of settlements,” joined with other courts

which have held “that an FLSA claim that is genuinely disputed by the employer may be

compromised via a private settlement between the parties, and [] such settlement will be legally

effective regardless of whether [the settlement is] submitted to or approved by the trial court.”

Ruiz, No. 14-cv-00870-MSK-NYW, ECF No. 132 at 2, 6 (citing Martin v. Spring Break ’83

Prod., LLC, 688 F.3d 247, 255 (5th Cir. 2012)); see also Oldershaw v. DaVita Healthcare

Partners, Inc., 255 F. Supp. 3d 1110, 1116 (D. Colo. 2017) (explaining that, in light of the

“increased autonomy that plaintiffs in [an FLSA] ‘collective action’ have,” courts “have begun to

question whether settlements of ‘collective action’ claims should require court approval, or

whether they should be treated as would a settlement in any other action with multiple

plaintiffs”); Martinez v. Bohls Bearing Equip. Co., 361 F. Supp. 2d 608 (W.D. Tex. 2005)

(holding that, in some circumstances, private settlements of FLSA rights are enforceable without

judicial review).

       In Fails, District Judge Arguello held that if “it does not appear that there is a defect in

either the settlement agreement itself or in the settlement process that would require an inquiry as

to whether the dispute is bona fide,” the parties “need only advise the Court that all claims have

been resolved and that they desire to dismiss the case or close it.” Fails, 2018 WL 6046428, at

*4. However, earlier that same year, in Davis, Judge Arguello held that court approval of FLSA

settlements is mandatory, because it “effectuates the purpose of the statute, which is to ‘protect


                                                  2
Case 1:19-cv-02430-KMT Document 24 Filed 11/12/19 USDC Colorado Page 3 of 7




certain groups of the population from substandard wages and excessive hours . . . due to the

unequal bargaining power as between employer and employee.’” Davis, 292 F. Supp. 3d at 1170

(quoting Brooklyn Sav. Bank v. O'Neil, 324 U.S. 697, 706 (1945)).

       Davis involved employees of Sanjel USA Inc., all of whom worked as manual laborers at

oil and gas wells across the United States. Id. at 1171. The employees in Davis were divided

into two separate groups: (1) those who were paid under the same fluctuating workweek scheme

that included overtime compensation; and (2) those who were paid hourly with overtime, but

who alleged that their regular rate of pay was improperly calculated, and that they were required

to perform off-the-clock work. Id. Although at the time of settlement, no collective had been

conditionally certified, 178 plaintiffs opted into the action and consented to the three named

Plaintiffs representing their interests in the proceeding. Id. at 1170.

       In Fails, by contrast, the two plaintiffs entered into a contract with one defendant, Cargill,

to transport freight to Cargill’s customers, using motor vehicles leased from a second defendant,

Pathway. Fails, 2018 WL 6046428, at *1. The Fails plaintiffs alleged that their collective group

was “subjected to improper deductions by Pathway, which caused the Net Settlement Payment

ultimately remitted to them by Pathway to amount to less than the applicable minimum wage, in

violation of the [FLSA].” Id. The proposed collective was composed of “individuals who

entered into an agreement with Cargill to transport freight by motor vehicle with a vehicle leased

from Pathway and who executed a Payment Authorization to Pathway,” and the settlement

agreement was said to “affect only the claims of those Plaintiffs who elect to file a valid Claim

Form in order to receive their share of the Settlement, not those who choose not to participate for

whatever reason.” Id.


                                                  3
Case 1:19-cv-02430-KMT Document 24 Filed 11/12/19 USDC Colorado Page 4 of 7




        In Ruiz, a hybrid action involving seventy-three employees, the plaintiffs litigated their

FLSA claims as a collective action, pursuant to 29 U.S.C. § 216(b), and their Colorado Wage

Claim Act claims as a putative class action, pursuant to Federal Rule of Civil Procedure 23.

Ruiz, No. 14-cv-00870-MSK-NYW, ECF No. 132 at 1. The plaintiffs later abandoned their

claims under the Colorado Wage Claim Act, and thereafter, proceeded to seek approval of the

settlement, as to their FLSA claims only. Id. at 1-2. Judge Krieger, in her analysis, summarized

the types of settlements that generally require court approval, as follows:

        In modern jurisprudence, only a narrow range of settlements require court approval.
        Among them are settlements in Rule 23 class actions and settlements involving
        infants or incompetent persons. In such circumstances, judicial review of
        compromises is necessary because the parties affected – the class members or the
        incompetent persons – are not directly before the court nor have they necessarily
        participated in the decision to settle.

Id. at 5. Ultimately, Judge Krieger held that court approval of the settlement was not mandatory

in that instant. Id. at 7. In doing so, however, she left the approval gate open for those cases

exhibiting certain unusual qualities, such as “when not all opt-in plaintiffs can be contacted to

obtain consent” to settle the case. Id.

        Language in Fails appears to reconcile Davis (requiring court approval) with Ruiz (not

requiring court approval). Judge Arguello, writing in Fails, addressed the holding in Ruiz,

stating, in relevant part:

        Where, for example, not all opt-in plaintiffs can be contacted to obtain consent to a
        settlement agreement or where a party alleges that an agreement does not actually
        pertain to a bona fide dispute—which is to say that there is evidence of malfeasance
        or overreaching in obtaining a settlement agreement—this Court will scrutinize the
        purported settlement.




                                                  4
Case 1:19-cv-02430-KMT Document 24 Filed 11/12/19 USDC Colorado Page 5 of 7




Fails, 2018 WL 6046428, at *3. Davis, obviously, would fall into the first category, given that

direct contact with 173 manual laborers working in oil and gas fields in diverse locations might

well have been unattainable. See Davis, 292 F. Supp. 3d at 1171.

       Interestingly, other court in this District have not come out the same way. See, e.g.,

Thompson v. Qwest Corp., No. 17-CV-1745-WJM-KMT, 2018 WL 2183988, at *2 (D. Colo.

May 11, 2018) (holding that an FLSA settlement required court approval, where all putative

class members had not yet been brought before the court, and no conditional certification had

been entered); Teague v. Acxiom Corp., No. 18-cv-01743-NYW, 2018 WL 3772865, at *1 (D.

Colo. Aug. 9, 2018), and Manohar v. Sugar Food LLC, No. 16-cv-02454-NYW, 2017 WL

3173451, at *2 (D. Colo. July 26, 2017) (acknowledging Ruiz, but opting to apply the more

traditional standard of FLSA settlement approval, given that the issue had not yet been settled by

the Tenth Circuit).

       Earlier this year, in a very thorough analysis of this issue, Magistrate Judge Kristin Mix,

acting on consent, examined court decisions throughout the country, and concluded, the

following:

       The tension between Cheeks [v. Freeport Pancake House, Inc., 796 F.3d 199 (2d
       Cir. 2015)], Lynn’s Food, Ruiz, and Fails is likely to grow as more courts wade into
       this discussion of whether FLSA policy requires approval of such settlements.
       However, the Court notes that while there is disagreement over whether FLSA
       settlements must be approved by the Court, there does not appear to be
       disagreement at this time over whether FLSA settlements may be approved by the
       Court. Thus, given the current uncertainty of the legal landscape, the Court chooses
       to review the Motion, as requested by the parties, under the factors traditionally
       considered in the District of Colorado, despite the fact that there does not appear to
       be any obvious defect in the settlement process or agreement.

Slaughter v. Sykes Enters., Inc., No. 17-CV-02038-KLM, 2019 WL 529512, at *2 (D. Colo. Feb.

11, 2019) (internal citations omitted).

                                                 5
Case 1:19-cv-02430-KMT Document 24 Filed 11/12/19 USDC Colorado Page 6 of 7




        This court agrees that the peculiar opt-in nature of an FLSA collective action anticipates

that all parties who settle are actively participating and are represented by counsel. See Ruiz, No.

14-cv-00870-MSK-NYW, ECF No. 132 at 5. However, this does not necessarily mean that all

opt-ins are readily available to give consent to a settlement. There is no question that a collective

action under the FLSA is distinct from a Rule 23 class, which is an opt-out scenario where

“judicial review of compromises is necessary because the parties affected – the class members or

the incompetent persons – are not directly before the court nor have they necessarily participated

in the decision to settle.” Id.

        This case involves a putative collective composed of two persons, Plaintiff and her

boyfriend, the one opt-in, Michael Somma, against their employer, Defendants Best Budz, LLC

and Tyson Ringstrom. While the parties have requested that the court review the settlement

agreement, they have not provided the court with any in depth analysis of the Lynn’s Foods

factors. Nevertheless, the court can ascertain from the Confidential Settlement Agreement [“the

Agreement”] that both Plaintiff and the one opt-in member participated directly in settlement

negotiations.1 (See Doc. No. 17-1 at 1.) The Agreement involves payment to Plaintiff, the one

opt-in, and their attorney. (Id. at 2-3.) Significantly, there does not appear to be a defect, in

either the Agreement, itself, or in the settlement process, that would require an inquiry as to

whether the dispute is bona fide. Thus, this case sits squarely in the camp of cases that do not

require judicial approval of the settlement. Accordingly, based on the rationale of Ruiz and

Fails, there is no need to review the merits of the Agreement in this case, and the court,



1
 Although confidentiality is a condition of the Agreement, (See Doc. No. 17-1 at 8), the
Agreement was not filed under restriction. As a result, it is, and has been, publicly available.

                                                  6
Case 1:19-cv-02430-KMT Document 24 Filed 11/12/19 USDC Colorado Page 7 of 7




therefore, declines to do so.2 See Fails, 2018 WL 6046428, at *4; Ruiz, No. 14-cv-00870-MSK-

NYW, ECF No. 132 at 11-12.

       Accordingly, it is

       ORDERED that the parties’ “Joint Motion to Approve Settlement Agreement and

Dismiss Action with Prejudice” (Doc. No. 17) is GRANTED, in part, and DENIED, in part.

The request for the court to approve the Confidential Settlement Agreement is DENIED. The

request to dismiss this action with prejudice, based on the parties’ successful settlement

negotiations, is GRANTED.

       It is ORDERED that this case is DISMISSED WITH PREJUDICE.


       Dated this 12th day of November, 2019.




2
 Since the relevant law in this District is not settled, and because the Tenth Circuit has yet to
weigh in on whether all FLSA settlements require court approval, the court, in an abundance of
caution, finds that, considering the facts presented in the instant motion and attached settlement
documents, the litigation in this case involves a bona fide dispute; the proposed settlement is fair
and equitable to all parties concerned; and the proposed settlement contains a reasonable award
of attorneys’ fees. Thus, the court would have approved the settlement, in any event.

                                                 7
